DETAILED ACTION
Claim amendments filed 19 October 2022 have been entered. Claims 14-20 have been added. Claims 1-20 are pending.
Election/Restrictions
Claims 4, 7, 12, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 27 May 2022.
Applicant’s traversal of the species election was on the grounds that Species B and C (figs 2 and 3) should be combined into one species, and that Species F (figure 6) should be considered generic. Examiner was persuaded by the argument and combined species B and C into one Species B, and removed species F, considering figure 6 generic. Species election between Species A, B (fig 2 and 3), D, E, and G are maintained.
Applicant’s traversal on the restriction requirement was that method claim 13 contained all features of claim 1. Examiner was not persuaded by applicant argument. Claim 13, the process for using the product as claimed can be practiced by a materially different product. One way distinctness is sufficient. The reasons given in paragraph 3 of the Restriction requirement mailed on 28 March 2022 are sufficient to show one way distinctness.  In addition, claim 13 is also distinct from claim 1 because the fastening device of claim 13 is materially different than the fastening device of claim 1, wherein the fastening device of claim 13 “provid[es] an electrical connection of one or two printed circuit boards to the plurality of micropumps …, via a respective fastening device.” In contrast, the claim 1 fastening device is not required to provide the electrical connection.
Applicant did not elect a species or invention in the response to election received on 27 May 2022. Applicant requested an interview to discuss the restriction / election.
During a telephone conversation with Brian Duncan on 1 July 2022 a provisional election was made with traverse to prosecute the invention of Species D (figure 4), claims 1-3, 5-6, and 8-11. Mr. Duncan and the Examiner discussed the election and restriction traversal during the interview. Agreement was made that the species election should be between Species A, B (fig 2 and 3), D, E, and G as discussed above. Agreement was made to maintained the method restriction as discussed above.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 4, 7, 12, and 13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections

The amendments have overcome the claim objections of the Non-Final dated 20 July 2022.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

INVOKED
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “inertia swing unit” in claims 1 and 13; “inertia swing” is considered the functional language, while “unit” is considered the generic placeholder; the inertia swing unit 115 is disclosed as being formed by the diaphragm 118 and piezoelectric element 116 (Applicant’s Specification, para 0085, page 22, 28); “control unit” in claim 1; “control” is considered the functional language, while “unit” is considered the generic placeholder; said control unit comprises one or more processor, (See Applicant’s Specification, para 0009, page 3); “fastening devices” of claim 1, 6, 8, 10, and 13; “fastening” is considered the functional language, while “devices” is considered the generic placeholder, the fastening device is disclosed as being formed of a soldering pad, soldering pin, or a rigid plug type connection (Applicant’s Specification, para 0032).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

NOT INVOKED DESPITE PRESENCE
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “flow duct elements” in claims 1, 2, 9, 13 because flow duct provides sufficient structure for the generic place holder “elements”, because “duct” is a term of art and one of ordinary skill in the art would understand what structure would be considered a “duct.”
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the respective rigid fastening device”. That recitation lacks proper antecedent basis in the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-10, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire (US 2018/0117243) in view of Bartels (US 2011/0005606) in view of Ishikawa et al. (US 2009/0060762). 
Regarding claim 1, Maguire discloses a micropump system (multiple piezoelectric pumps, 42A-B, para 0066, 0074) for transporting a compressible fluid (“compressible fluid” is intended use in the preamble and will not be given patentable weight), the micropump system comprising: a plurality of micropumps (fig 5, multiple piezoelectric pumps, 42a-b, para 0074), each of the plurality of micropumps comprising  an electrically controlled (electrode contact 46, and 54, para 0066) inertia swing unit (fig 3A, 3B, bartels mikrotechnik piezoelectric pump, with flexible material 48 on first chamber and flexible material 56 on second chamber, para 0066) and having an intake opening (inlet port 40, id.) and an outlet opening (outlet port 52, id.) for the fluid and each of the plurality of micropumps being configured, with operation of the electrically controlled inertia swing unit, to draw in the fluid through the intake opening and discharge the fluid through the outlet opening, whereby fluid flows through the micropump system during use thereof …  wherein the plurality of rigid flow duct elements together with the plurality of micropumps form a flow path for the fluid (fig 5, path from first and second piezoelectric pump 42a 42b, para 0074); a control unit (fig 5, control electronics 20, para 0072) configured to control operation of the plurality of micropumps; one or two printed circuit boards (control circuit board is typical in implantable infusion devices, para 0005) arranged and configured to electrically connect the control unit to the plurality of micropumps (wires 24 connect electrodes to control electronics 20, para 0030); and fastening devices (inner seal tube 30 that flexes “not at all,” para 0037), …, and wherein during use of the micropump system a pressure build-up of the fluid flowing through the plurality of micropumps is cascaded, due to the plurality of micropumps, and provided at a system outlet of the micropump system (outlet of catheter to the target site, para 0082, 0086, 0087). 
Maguire does not explicitly disclose a plurality of rigid flow duct elements, each of the plurality of rigid flow duct elements being connected to an elastically scaled port of at least one of the intake opening and the outlet opening of a respective one of the plurality of micropumps… wherein each of the plurality of micropumps is rigidly fastened to the one or two printed circuit boards via one of the fastening devices.
Bartels teaches the example micropump given by Maguire a plurality of rigid flow duct elements (base element 7, includes the lower fluid channel, para 0070; fluid ducts are "unyielding” to prevent loss of energy, para 0039), each of the plurality of rigid flow duct elements being connected to an elastically scaled port (“elastic hoses” attach to the inlet and outlet, para 0016) of at least one of the intake opening and the outlet opening of a respective one of the plurality of micropumps (elastic hoses attach to inlets and outlets ). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have provided a plurality of rigid flow duct elements, each of the plurality of rigid flow duct elements being connected to an elastically scaled port of at least one of the intake opening and the outlet opening of a respective one of the plurality of with the  micropumps of Maguire, in light of the teachings of Bartels, in order to prevent loss of energy. 
Further, Ishikawa et al. teaches a piezoelectric pump 10 comprising a control board 50 mounted to the housing of the pump so that the pump can be reduced in size (para 0008), wherein the control board comprises a controller controlling the piezoelectric pump and a printed circuit board  electrically connecting the controller to the pump (para 0034 and figures 4 and 5. Applicant should note that it is conventional to have a printed circuit board electrically connect a controller to a device being controlled). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a control board as taught by Ishikawa et al. in the pump housing of Maguire in view of Bartels, in order to provide an integrated control in the housings of the micropumps of Maguire, thus maintaining the miniaturized size of the micropumps. Applicant should note that it is within the general skill level of a worker in the art to rigidly fasten the control board to the micropumps by any known conventional fastening devices used for that purpose. 
Regarding claim 2, Maguire in view of Bartels in view of Ishikawa et al. teaches the micropump system in accordance with claim 1, wherein at least one of the rigid flow duct elements (Bartels, fluid channel of base 7, para 0070) rigidly connects a respective outlet opening (Maguire, fig 3a, 3b, valve 58b is the outlet of first pump chamber 44, para 0066) of one of the micropumps, which is arranged upstream in relation to a direction of flow (Maguire, flow from inlet 40 to outlet 52) of the fluid flowing through the micropump system, to a respective intake opening (Maguire, fig 3a, 3b, valve 58c is an inlet to second pump chamber 50) of one of the micropumps, which is arranged downstream in relation to the direction of flow. 
Regarding claim 3, Maguire in view of Bartels in view of Ishikawa teaches the micropump system in accordance with claim 2, wherein each of the plurality of micropumps is connected to another of the plurality of micropumps by the rigid flow duct elements (Maguire, fig 3a, first pump chamber 44 and second pump chamber 50 are connected via fluid channel of base 7) with the outlet opening of a respective upstream micropump (Maguire fig 5, pump 42a upstream of pump 42b; equivalent to Bartels fig 1, first chamber of the pump) connected to an intake opening of a respective downstream micropump (Maguire fig 5, pump 42b is downstream of pump 42a; equivalent to Bartels fig 1, the second chamber of the pump).
Regarding claim 8, see figures 4 and 5 of Ishikawa et al. depicting flat control board 50 with pump main housing 20B fastened to control board 50. It is obvious that once the plurality of the micropumps of Maguire in view of Bartels are fastened to the controls as taught by Ishikawa et al., they would be arranged on a common fastening plane that is parallel to a plane formed by the control board as shown in figures 4 and 5 of Ishikawa et al.
Regarding claim 9, Maguire in view of Bartels in view of Ishikawa et al. teaches the micropump system in accordance with claim 1, wherein a number of the rigid flow duct elements are connected to the micropumps such that the rigid flow duct elements form a common connection plane (Maguire, fig 5, multiple piezoelectric pumps 42a-b are depicted in the figures end to end on a single line, which is a common connection plane, para 0074). 
Regarding claim 10, see figures 4 and 5 of Ishikawa et al. depicting flat control board 50 with pump main housing 20B fastened to control board 50. It is obvious that once the plurality of the micropumps of Maguire in view of Bartels are fastened to the controls as taught by Ishikawa et al., they would be arranged on a common fastening plane that is parallel to a plane formed by the control board as shown in figures 4 and 5 of Ishikawa et al.
Regarding claim 14, Maguire in view of Bartels in view of Ishikawa et al.  teaches the micropump system in accordance with claim 1, wherein the electrically controlled inertia swing unit comprises a diaphragm (flexible piezo material 48, 56, para 0066) and a piezoelectric element (electrode 46, 54 connected to flexible piezo, para 0066) in contact with the diaphragm. 
Regarding claim 15, Maguire in view of Bartels in view of Ishikawa et al. teaches the micropump system in accordance with claim 14, wherein the diaphragm comprises a chamber (Bartels, chambers 2, para 0073; … equivalent to Maguire chambers 44 and 50) having a guide opening (Bartels, opening 9’ into chambers 2, para 0073). 
Regarding claim 16, Maguire in view of Bartels in view of Ishikawa et al.  teaches the micropump system in accordance with claim 15, wherein the diaphragm is configured to move based on actuation of the piezoelectric element such that the fluid in a respective one of the micropumps is pressed through the outlet opening (pumping described on, para 0085-0087). 
Regarding claim 17, Maguire in view of Bartels in view of Ishikawa et al. teaches the micropump system in accordance with claim 1, wherein each of the plurality of rigid flow duct elements extends parallel to a longitudinal axis of the one or two printed circuit boards (mounting the base 7 of Bartels on a printed circuit board makes the rigid flow duct within the base 7, run parallel to the printed circuit board, because the base 7 has a rectangular body with flat surfaces. See also figures 4 and 5 of Ishikawa et al.). 
Regarding claim 18, Maguire in view of Bartels in view of Ishikawa et al. teaches the micropump system in accordance with claim 1. Maguire in view of Bartels in view of Iversen does not disclose wherein at least one of the rigid flow duct elements is located at a position above at least one of the micropumps. 
Nevertheless, the orientation of the rigid flow duct elements to the micropumps is obvious design choice. The pump system of Maguire in view of Bartels in view of Ishikawa et al. is meant to be insertable into the human body, implicitly the orientation of the pump changes as the moves and stands or sits or lies down or turns over. The pump is a positive displacement pump and it appears to work equally well with the rigid flow duct elements located above a micropump or below a micropump, since there isn’t a change in operation of the pump , and it appears to perform equally in any of these orientations, the rigid flow elements located above a micropump are obvious as design choice. 
Regarding claim 19, Maguire in view of Bartels in view of Ishikawa et al. teaches the micropump system in accordance with claim 1, wherein at least one of the micropumps is located between at least one of the rigid flow duct elements and one of the one or more two printed circuit boards. It is further obvious to a person of ordinary skill in the art, that the printed circuit board of Iversen be attached on either the cover 11 or the base member 7 of Bartels and have no differing effect on the operation of the pump. The only difference being the relative position of the rigid flow duct of Maguire and the diaphragms, and the printed circuit board. The printed circuit board improves the fixing of wires and mounting of pump, but it does not change the operation of the pump.
Regarding claim 20, Maguire in view of Bartels in view of Ishikawa et al. teaches the micropump system in accordance with claim 1, wherein each of the micropumps is mechanically and electrically fixed to one of the one or more two printed circuit boards via a soldered connection (Iversen, soldered connection, c 3 l 50-60).
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maguire in view of Bartels  in view of Ishikawa et al., as applied to claim 1 above, and further in view of Lee (US 5,566,377).

Regarding claim 5, Maguire in view of Bartels in view of Ishikawa et al. teaches a micropump system in accordance with claim 1. Maguire in view of Bartels in view of Ishikawa et al. does not teach wherein the respective, elastically sealed port is elastically sealed via an O-ring. 
Lee teaches wherein the respective, elastically sealed port is elastically sealed via an O-ring (rubber ring 50, c 4 l 3). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to seal the port connection (Bartels, inlet port 40, outlet port 52, par 0066) of Maguire in view of Bartels in view of Ishikawa et al., with an additional O-ring in order to seal the fluid connects at the inlet and outlet (“elastic hoses” attach to the inlet and outlet, para 0016) thereby preventing leaking.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire in view of Bartels in view of Ishikawa et al. as applied to claim 1 above, and further in view of Nakajima et al. (US Patent 6,186,389). 

Maguire in view of Bartels in view of Ishikawa et al. teaches a micropump system as shown above but does not explicitly teach that the fastening device is formed by a soldering pad, a soldering pin or a plug connection as recited in claim 6; or that an electrical connection between the printed circuit board and the respective micropump is formed by a soldering joint, an electrical cable and/or a plug connection. However, Nakajima et al. teaches providing external solder balls 110 to a printed circuit board 102 so that the printed circuit board could be connected a substrate suing the solder balls, see col. 1, lines 19-26. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have fastened the micropumps of Maguire in view of Bartels in view Ishikawa et al., using solder balls as taught by Nakajima et al., as is known in the art. Applicant should note that such solder balls provide an electrical connection between the printed circuit board and the substrate to which it is fastened to. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 6, and 8-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bartels Mikrotechnik Product Guide is enclosed because it shows further details of the Bartels micropump.  Li (CN 2233069) on page 4 of the translation shows further details that 30-300HZ increasing energy of the flowing air.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746   

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746